                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

          Stanley St. Vilus,                         JUDGMENT IN CASE

             Plaintiff(s),                            3:18-cv-00475-GCM

                 vs.

          Lisa Venturello
         Gary L. Henderson,
           Defendant(s).

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s October 18, 2018 Order.

                                               October 18, 2018
